DETAILED ACTION
	Claims 11-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 18, the claims recite that the pressure equalizing element is designed to limit the pressure difference to less than 10 mbar.  However, it is unclear what conditions are required to meet this limitation.  Transient pressures can exist even in a completely open system that could be greater than this amount for temporary periods of time.  As such the scope of the design would be unclear to one of ordinary skill in the art.
	Regarding claim 12, the claim recite that the pressure equalizing element is designed to limit the pressure difference to less than 2 to 3 mbar.  However, it is unclear what conditions are required to meet this limitation.  Transient pressures can exist even in a completely open system that could be greater than this amount for temporary periods of time.  As such the scope of the design would be unclear to one of ordinary skill in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 11, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Benoist et al. (WO 2014-195648) in view of Deponte (DE 102013204585).
	Regarding claims 11 and 12 De Benoist teaches a battery for a motor vehicle comprising a housing 6 for a cell and duct 15 connected to a connection region of the housing and terminating at a tubular discharge nozzle 25 (pressure equalizing element) that is open to the outside thereby allowing no pressure difference between the inside of the battery and the ambient (par. 10-13, fig. 1, 3).  
	De Benoist does not teach that the air travels through a surface.  However, Deponte teaches that putting a filter (surface) on a gas release aperture can prevent particles from flowing through (par. 8, 39, fig. 2).  Therefore, it would have been obvious to include a filter (i.e. surface) on discharge nozzle of De Benoist because Deponte teaches that such a filter can block particles.

	
	Regarding claim 18, De Benoist teaches a battery for a motor vehicle comprising a housing 6 for a cell and duct 15 connected to a connection region of the housing and terminating at a tubular discharge nozzle 25 (pressure equalizing element) that is open to the outside thereby allowing no pressure difference between the inside of the battery and the ambient (par. 10-13, fig. 1, 3).  De Benoist further teaches that the conduit releases gas to the underside of the vehicle (protected from water) (par. 8, fig. 1).
	De Benoist does not teach that the air travels through a surface.  However, Deponte teaches that putting a filter (surface) on a gas release aperture can prevent particles from flowing through (par. 8, 39, fig. 2).  Therefore, it would have been obvious to include a filter (i.e. surface) on discharge nozzle of De Benoist because Deponte teaches that such a filter can block particles.
	Regarding claim 19, De Benoist teaches that the space is a hollow space in the vehicle (par. 8, fig. 1).
	Regarding claim 20, De Benoist teaches that the space is in the trunk and cannot be accessed by the passengers (par. 8, fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729